

115 S1258 IS: Police Reporting Information, Data, and Evidence Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1258IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Booker (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require States to report to the Attorney General certain information regarding use of force
			 incidents involving law enforcement officers and civilians, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Police Reporting Information, Data, and Evidence Act of 2017 or the PRIDE Act. 2.DefinitionsIn this Act:
 (1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).
 (3)Law enforcement officerThe term law enforcement officer means any officer, agent, or employee of a State, unit of local government, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law.
 (4)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).
 (5)Use of forceThe term use of force includes the use of a firearm, Taser, explosive device, chemical agent (such as pepper spray), baton, impact projectile, blunt instrument, hand, fist, foot, canine, or vehicle against an individual.
			3.Use of force reporting
			(a)Reporting requirements
 (1)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act and each fiscal year thereafter in which a State or Indian tribe receives funds under a Byrne grant program, the State or Indian tribe shall—
 (A)report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding—
 (i)any incident involving the shooting of a civilian by a law enforcement officer who is employed— (I)in the case of an Indian tribe, by the Indian tribe; or
 (II)in the case of a State, by the State or by a unit of local government in the State; (ii)any incident involving the shooting of a law enforcement officer described in clause (i) by a civilian; and
 (iii)any incident in which use of force by or against a law enforcement officer described in clause (i) occurs, which is not reported under clause (i) or (ii);
 (B)establish a system and a set of policies to ensure that all use of force incidents are reported by law enforcement officers; and
 (C)submit to the Attorney General a plan for the collection of data required to be reported under this section, including any modifications to a previously submitted data collection plan.
					(2)Report information required
 (A)In generalThe report required under paragraph (1)(A) shall contain information that includes, at a minimum— (i)the national origin, sex, race, ethnicity, age, physical disability, mental disability, English language proficiency, housing status, and school status of each civilian against whom a law enforcement officer used force;
 (ii)the date, time, and location, including zip code, of the incident and whether the jurisdiction in which the incident occurred allows for the open-carry or concealed-carry of a firearm;
 (iii)whether the civilian was armed, and, if so, the type of weapon the civilian had; (iv)the type of force used against the officer, the civilian, or both, including the types of weapons used;
 (v)the reason force was used; (vi)a description of any injuries sustained as a result of the incident;
 (vii)the number of officers involved in the incident; (viii)the number of civilians involved in the incident; and
 (ix)a brief description regarding the circumstances surrounding the incident, which shall include information on—
 (I)the type of force used by all involved persons; (II)the legitimate police objective necessitating the use of force;
 (III)the resistance encountered by each law enforcement officer involved in the incident; (IV)the efforts by law enforcement officers to—
 (aa)de-escalate the situation in order to avoid the use of force; or (bb)minimize the level of force used; and
 (V)if applicable, the reason why efforts described in subclause (IV) were not attempted. (B)Incidents reported under Death in Custody Reporting ActA State is not required to include in a report under subsection (a)(1) an incident reported by the State in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13704(a)(2)).
 (3)Audit of use-of-force reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, each State and Indian tribe described in paragraph (1) shall—
 (A)conduct an audit of the use of force incident reporting system required to be established under paragraph (1)(B); and
 (B)submit a report to the Attorney General on the audit conducted under subparagraph (A). (4)Compliance procedurePrior to submitting a report under paragraph (1)(A), the State or Indian tribe submitting such report shall compare the information compiled to be reported pursuant to clause (i) of paragraph (1)(A) to open-source data records, and shall revise such report to include any incident determined to be missing from the report based on such comparison. Failure to comply with the procedures described in the previous sentence shall be considered a failure to comply with the requirements of this section.
				(b)Ineligibility for funds
 (1)In generalFor any fiscal year in which a State or Indian tribe fails to comply with this section, the State or Indian tribe, at the discretion of the Attorney General, shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or Indian tribe under a Byrne grant program.
 (2)ReallocationAmounts not allocated under a Byrne grant program in accordance with paragraph (1) to a State for failure to comply with this section shall be reallocated under the Byrne grant program to States that have not failed to comply with this section.
				(c)Public availability of data
 (1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under this section.
 (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).
 (d)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a)(2), which shall include standard and consistent definitions for terms, including the term use of force which is consistent with the definition of such term in section 2.
			4.Community and law enforcement partnership grant program
 (a)Grants authorizedThe Attorney General may make grants to eligible law enforcement agencies to be used for the activities described in subsection (c).
 (b)EligibilityIn order to be eligible to receive a grant under this section a law enforcement agency shall— (1)be located in a State or Indian tribe that receives funds under a Byrne grant program;
 (2)employ not more that 100 law enforcement officers; (3)demonstrate that the use of force policy for law enforcement officers employed by the law enforcement agency is publicly available; and
 (4)establish and maintain a reporting system that may be used by members of the public to report incidents of use of force to the law enforcement agency.
 (c)Activities describedA grant made under this section may be used by a law enforcement agency for— (1)the cost of assisting the State or Indian tribe in which the law enforcement agency is located in complying with the reporting requirements described in section 3;
 (2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(4);
 (3)public awareness campaigns designed to gain information from the public on use of force by or against law enforcement officers, including shootings, which may include tip lines, hotlines, and public service announcements; and
 (4)use of force training for law enforcement agencies and personnel, including training on de-escalation, implicit bias, crisis intervention techniques, and adolescent development.
				5.Compliance with reporting requirements
 (a)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under this Act to determine whether each State or Indian tribe described in section 3(a)(1) is in compliance with the requirements of this Act.
			(b)Consistency in data reporting
 (1)In generalAny data reported under this Act shall be collected and reported in a manner consistent with existing programs of the Department of Justice that collect data on law enforcement officer encounters with civilians.
 (2)GuidelinesThe Attorney General shall— (A)issue guidelines on the reporting requirement under section 3; and
 (B)seek public comment before finalizing the guidelines required under subparagraph (A). 6.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this Act.